UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-1885



EDWARD H. BENDER,

                                               Plaintiff - Appellant,

          versus


DONALD L. EVANS, in his official capacity as
U.S. Secretary of Commerce; PATRICIA A.
KURKUL, in her official capacity as Regional
Administrator   for  National   Oceanic  and
Atmospheric Administration, National Marine
Fisheries Service,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-03-519-2)


Submitted:   November 19, 2003             Decided:   December 3, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Edward H. Bender, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward H. Bender seeks to appeal the denial of a motion for a

temporary restraining order.     This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2000), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).    The order Bender seeks to appeal is neither a final

order   nor   an   appealable   interlocutory   or   collateral   order.

Accordingly, we dismiss the appeal for lack of jurisdiction.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              DISMISSED




                                    2